Little, J.
1. There was no error in refusing to grant a nonsuit, nor in refusing to direct a verdict for the defendant.
2. Whether the husband of the plaintiff was killed on the street-crossing, or on the track of the railroad away from the crossing, were questions of fact, as were also the questions of negligence on the- ' part of the defendant, and whether the deceased could have avoided the negligence of the defendant by the exercise of ordinary care. There was evidence which authorized the jury to find that the defendant was negligent in the operation of the train, and that the deceased was struck and killed at a public street-crossing; and therefore the rule which governs the liability of a railroad company to a trespasser on its track is not necessarily involved,'as the jury might have legally returned a verdict against the defendant on the other theory in the case. A new trial was properly refused, and the judgment is Affirmed.

All the Justices concurring.